Title: From George Washington to Frederick Haldimand, 30 August 1780
From: Washington, George
To: Haldimand, Frederick


                        

                            
                            Sir
                            Head Qurs near Hudson’s River Augt the 30th 1780
                        
                        I think it my duty to inform Your Excellency that it has been represented to me, that several American
                            Officers, who are your prisoners, are suffering a close and rigorous confinement in the Jails of Quebec, without any good
                            reason to warrant such treatment. I will not pretend to decide that these facts are authentic; as they have not come to me
                            in such a way as is entirely satisfactory—and as they are opposed to that humanity and liberality of character which I
                            have always supposed Your Excellency to possess. They have however been so represented that I could not but make the
                            communication, as well in justice to You as to the Officers of Colo. Warner’s Regiment, who are mentioned as the parties
                            suffering; and I will not doubt it will have your attention, and that these and all other Prisoners, under your direction,
                            will receive a treatment consistent with their rank and the principles of humanity. And as the Officers and Soldiers who
                            are prisoners in your hands are remote from their friends and the means of support—I would submit it to your Excellency,
                            whether they might not be sent to New York to Sir Henry Clinton with proper Lists, where they will be exchanged in the due
                            order of their capture with respect to the Other Prisoners in his possession. I do not perceive that any inconvenience to
                            You can result from the measure or I would not propose it, especially when I add, that if the Prisoners are retaken or
                            lost in their passage, they shall be duly accounted for. I have the honor to be, with respect Your Excellencys Most Obedt
                            Servant
                        
                            Go: Washington
                        
                    